UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4982



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY J. BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-02-46)


Submitted:   October 24, 2003             Decided:   December 3, 2003


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony F. Anderson, Melissa W. Friedman, Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney J. Brown appeals the judgment of the district court

convicting him of possession with intent to distribute more than

fifty grams of cocaine base, in violation of 21 U.S.C. § 841

(2000).   On appeal, Brown claims that the Government produced

insufficient evidence of its informant’s reliability to support its

search warrant.    As noted by Brown in his brief, this court has

previously addressed the reliability of informants with respect to

controlled purchases of narcotics and found such use entirely

appropriate.    See United States v. Clyburn, 24 F.3d 613, 618 (4th

Cir. 1994).    Moreover, we find Brown’s attempts to distinguish the

facts of his case from Clyburn to be unpersuasive. Accordingly, we

affirm Brown’s conviction and sentence.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2